Citation Nr: 1038859	
Decision Date: 10/18/10    Archive Date: 10/22/10

DOCKET NO.  07-02 309	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Sioux Falls, 
South Dakota



THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

Jessica J. Wills, Counsel


INTRODUCTION

The Veteran served on active duty from July 1966 to April 1970.

This matter comes before the Board of Veterans' Appeals (BVA or 
Board) on appeal from May 2005 and July 2006 rating decisions of 
the Department of Veterans Affairs (VA) Regional Office (RO) in 
Sioux Falls, South Dakota, which denied the benefits sought on 
appeal.  The Veteran appealed those decisions to BVA, and the 
case was referred to the Board for appellate review.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable disposition 
of the Veteran's appeal has been obtained.

2.  The Veteran has been shown to currently have bilateral 
hearing loss that is causally or etiologically related to his 
military service.

3.  The Veteran has been shown to currently have tinnitus that is 
causally or etiologically related to his military service.


CONCLUSIONS OF LAW

1.  Resolving all reasonable doubt in favor of the Veteran, 
bilateral hearing loss was incurred in active service. 38 
U.S.C.A. 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1154 (West 2002); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.385 (2009).

2.  Resolving all reasonable doubt in favor of the Veteran, 
tinnitus was incurred in active service. 38 U.S.C.A. 38 U.S.C.A. 
§§ 1101, 1110, 1154 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 
(2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Upon receipt of a substantially complete application for 
benefits, VA must notify the claimant what information or 
evidence is needed in order to substantiate the claim and it must 
assist the claimant by making reasonable efforts to get the 
evidence needed. 38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 
3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  The notice required must be provided to the claimant 
before the initial unfavorable decision on a claim for VA 
benefits, and it must (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide. 38 U.S.C.A. §§ 5103(a); 38 
C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 
120 (2004).

In the decision below, the Board has granted the Veteran's claims 
for service connection for bilateral hearing loss and tinnitus.  
Therefore, the benefits sought on appeal have been granted in 
full.  Accordingly, regardless of whether the notice and 
assistance requirements have been met in this case, no harm or 
prejudice to the appellant has resulted. See, e.g., Bernard v. 
Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92.


Law and Analysis

Service connection may be established for disability resulting 
from personal injury suffered or disease contracted in line of 
duty in the active military, naval, or air service. 38 U.S.C.A. 
§§ 1110, 1131.  That an injury or disease occurred in service is 
not enough; there must be chronic disability resulting from that 
injury or disease.  If there is no showing of a resulting chronic 
condition during service, then a showing of continuity of 
symptomatology after service is required to support a finding of 
chronicity. 38 C.F.R. § 3.303(b).  Service connection may also be 
granted for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes that 
the disease was incurred in service. 38 C.F.R. § 3.303(d).

Service connection for certain diseases, including organic 
diseases of the nervous system such as sensorineural hearing 
loss, may be also be established on a presumptive basis by 
showing that it manifested itself to a degree of 10 percent or 
more within one year from the date of separation from service. 38 
C.F.R. §§ 3.307(a)(3), 3.309(a).  Presumptive periods are not 
intended to limit service connection to diseases so diagnosed 
when the evidence warrants direct service connection.  The 
presumptive provisions of the statute and VA regulations 
implementing them are intended as liberalizations applicable when 
the evidence would not warrant service connection without their 
aid. 38 C.F.R. § 3.303(d) (2009).

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when the 
auditory threshold in any of the frequencies 500, 1000, 2000, 
3000, or 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 500, 
1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or 
when speech recognition scores using the Maryland CNC Test are 
less than 94 percent. 38 C.F.R. § 3.385.

The absence of in-service evidence of a hearing disability during 
service (i.e., one meeting the requirements of 38 C.F.R. § 3.385) 
is not always fatal to a service connection claim. See Ledford v. 
Derwinski, 3 Vet. App. 87, 89 (1992).  Evidence of a current 
hearing loss disability and a medically sound basis for 
attributing that disability to service may serve as a basis for a 
grant of service connection for hearing loss where there is 
credible evidence of acoustic trauma due to significant noise 
exposure in service, post-service audiometric findings meeting 
the regulatory requirements for hearing loss disability for VA 
purposes, and a medically sound basis upon which to attribute the 
post-service findings to the injury in service (as opposed to 
intercurrent causes). See Hensley v. Brown, 5 Vet. App. 155, 159 
(1993).

The Board also notes that Training Letter 10-02 was issued in 
March 2010 regarding the adjudication of claims for hearing loss 
and tinnitus.  In that letter, the Director of the VA 
Compensation and Pension Service indicated that the two most 
common causes of sensorineural hearing loss are presbycusis (age-
related hearing loss) and noise-induced hearing loss (caused by 
chronic exposure to excessive noise).  It was also noted that the 
presence of a notch (of decreased hearing) that may be seen on 
audiograms generally at frequencies of 3000, 4000, or 6000 Hertz 
with a return toward normal at 8000 Hertz may be indicative of 
noise-induced hearing loss.  The letter further stated that 
"whispered voice tests are notoriously subjective, inaccurate, 
and insensitive to the types of hearing loss most commonly 
associated with noise exposure."  In addition, the Director of 
the VA Compensation and Pension Service observed that 
sensorineural hearing loss is the most common cause of tinnitus, 
but commented that the etiology of tinnitus often cannot be 
identified.  Other known causes were listed, including Meniere's 
disease, a head injury, hypertension, medications, and dental 
disorders.  It was further noted that delayed-onset tinnitus must 
also be considered. 

In considering the evidence of record under the laws and 
regulations as set forth above, the Board concludes that the 
Veteran is entitled to service connection for bilateral hearing 
loss and tinnitus.  He has contended that he was exposed to 
acoustic trauma during his period of service and that this was 
the injury sustained from which his hearing loss and tinnitus 
resulted.  The Veteran is considered competent to relate a 
history of noise exposure during service. See 38 C.F.R. § 
3.159(a)(2). 

In addition, recent audiological examinations establish that the 
Veteran has a current hearing disability that satisfies the 
criteria of 38 C.F.R. § 3.385.  For example, the Veteran was 
afforded a VA examination in July 2006, and on the authorized 
audiological evaluation, pure tone thresholds, in decibels, were 
as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
25
25
10
40
LEFT
10
20
25
20
55

Private audiologists and VA examiners have also diagnosed the 
Veteran with tinnitus.

Thus, the remaining question pertaining to service connection is 
whether the Veteran's current bilateral hearing loss and tinnitus 
are related to his military noise exposure.  Although the 
evidence does not show that the Veteran was treated for or 
diagnosed with hearing loss or tinnitus during service, the Board 
notes that the question is nevertheless whether the current 
condition is at least as likely the result of the injury he 
sustained in service, i.e., the acoustic trauma, as it is the 
result of another factor or other factors not related to service. 
38 C.F.R. § 3.303(d). See also Ledford v. Derwinski, 3 Vet. App. 
87, 89 (1992); Hensley v. Brown, 5 Vet. App. 155, 159 (1993).

The Board notes that there are conflicting medical opinions 
associated with the claims file that pertain to the etiology of 
the Veteran's bilateral hearing loss and tinnitus.  In this 
regard, the April 2005 VA examiner reviewed the Veteran's claims 
file and performed a physical examination.  She specifically 
noted that his service treatment records were negative for 
hearing loss and tinnitus, that his hearing was within normal 
limits in 1987 and 1991, and that he had significant occupational 
noise exposure after service.  As such, the examiner opined that 
the Veteran's current hearing loss and tinnitus were not caused 
by or the result of military noise exposure.

The July 2006 VA examiners also reviewed the claims file and 
performed a physical examination noting that the Veteran's 
service treatment records were negative for hearing loss and 
tinnitus.  They also observed that he had normal hearing in 1987 
and 1991 and that he reported having occupational noise exposure 
throughout his lifetime.  Therefore, the examiners opined that 
the Veteran's hearing loss and tinnitus were less than likely 
related to his military noise exposure.  

The April 2005 VA examiner was asked to provide an additional VA 
medical opinion in March 2007.  She reviewed the claims file and 
noted that the Veteran had clarified his history of noise 
exposure.  In particular, he did not believe that his history of 
occupational and recreational noise exposure could have 
contributed to his hearing loss and tinnitus.  However, the 
examiner commented that the purpose of the examination was not to 
determine if hearing loss and tinnitus was caused by occupational 
and recreational noise exposure, but rather to address whether 
the disorders are related to his military service.  The examiner 
once again noted that the Veteran's service treatment records 
were negative for hearing loss and tinnitus and that he had 
normal hearing in 1987 and 1991.  Therefore, she opined that his 
current hearing loss and tinnitus were not caused by or a result 
of his military exposure and that it was less than likely that 
they were related to any acoustic trauma during his military 
service.  

Nevertheless, the Board once again notes that the absence of in-
service evidence of a hearing disability during service (i.e., 
one meeting the requirements of 38 C.F.R. § 3.385) is not always 
fatal to a service connection claim. See Ledford v. Derwinski, 3 
Vet. App. 87, 89 (1992).  Evidence of a current hearing loss 
disability and a medically sound basis for attributing that 
disability to service may serve as a basis for a grant of service 
connection for hearing loss where there is credible evidence of 
acoustic trauma due to significant noise exposure in service, 
post-service audiometric findings meeting the regulatory 
requirements for hearing loss disability for VA purposes, and a 
medically sound basis upon which to attribute the post-service 
findings to the injury in service (as opposed to intercurrent 
causes). See Hensley v. Brown, 5 Vet. App. 155, 159 (1993).

It would have been helpful had the VA examiners brought their 
expertise to bare in this manner regarding medically known or 
theoretical causes of sensorineural hearing loss and tinnitus or 
described how hearing loss and tinnitus which results from noise 
exposure or acoustic trauma generally present or develop in most 
cases, as distinguished from how hearing loss and tinnitus 
develop from other causes, in determining the likelihood that 
current hearing loss and tinnitus were caused by noise exposure 
or acoustic trauma in service as opposed to some other cause.

On the other hand, a private physician submitted a letter dated 
in October 2004 indicating that the Veteran reported having 
tinnitus since service.  He noted that the Veteran served on a 
boat and spent several months bunked next to a loud diesel 
engine.  The physician commented that such noise exposure likely 
started his tinnitus.  However, he did also note that the Veteran 
did not have any hearing loss.  The same physician later 
reiterated his statements in a November 2005 letter and stated 
that he did not think that there was any other cause for 
tinnitus.  

A private audiologist also submitted a report in March 2006 in 
which she noted that the Veteran had a history of noise exposure 
in service, as he had been stationed on a submarine where there 
was the constant hum of an engine that was estimated to be at 100 
decibels or more.  She acknowledged that he did have some noise 
exposure outside of the military, but noted that he wore hearing 
protection while operating farm machinery.  Following an 
examination, the audiologist opined that the Veteran's hearing 
loss was caused by his military noise exposure and that his 
tinnitus was caused by his hearing loss.  In so doing, she 
commented that his hearing loss becomes poorer at 4000 Hertz and 
then recovers to normal 8000 Hertz, which is indicative of 
hearing loss caused by noise exposure.  The audiologist also 
noted that hearing loss creates a damaged area of the inner ear 
hair cells, which then start to make their own sounds, which are 
perceived as tinnitus.  

The Board does observe that the private audiologist did not 
indicate that she had reviewed the Veteran's claims file or 
service treatment records; however, as discussed above, the 
Veteran's reported history is competent and credible, and his 
military noise exposure has been conceded.  As such, the private 
audiologist did base her opinion on a substantiated event.  In 
Coburn v. Nicholson, 19 Vet. App. 427 (2006), the Court pointed 
out that reliance on a veteran's statements renders a medical 
report incredible only if the Board rejects the statements of the 
veteran. See Kowalski v. Nicholson, 19 Vet. App. 171, 179 (2005), 
(citing Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992); see 
also Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) (a 
medical opinion may not be discounted solely because the examiner 
did not review the claims file).  

In addition, the private audiologist provided a rationale in 
support of her March 2006 opinion.  Specifically, she noted that 
the Veteran used hearing protection following his military 
service and that the pattern of hearing loss was indicative of 
the noise-induced hearing loss.  She also explained how hearing 
loss can cause tinnitus.  Such a rationale is supported by 
Training Letter 10-02 that was issued in March 2010.  Thus, the 
Board does find the opinion to be probative and persuasive.

In general, the Board is responsible for assessing the 
credibility and weight to be given to the evidence. See Hayes v. 
Brown, 5 Vet. App. 60, 69-70 (1993). Such assessments extend to 
medical evidence. See Guerrieri v. Brown, 4 Vet. App. 467, 470-71 
(1993) (the probative value of medical evidence is based on the 
physician's knowledge and skill in analyzing the data, and the 
medical conclusion reached; as is true of any evidence, the 
credibility and weight to be attached to medical opinions are 
within the province of the Board).  

Based on the foregoing, there is at least an approximate balance 
of positive and negative evidence regarding the issues at hand, 
and the Board finds that the evidence raises at least a 
reasonable doubt as to whether the Veteran's current hearing loss 
and tinnitus were incurred in service. 38 U.S.C.A. § 5107(b); 38 
C.F.R. § 3.102.

The Board also observes that the Court has cautioned against 
seeking an additional medical opinion where favorable evidence in 
the record is unrefuted.  The Court specifically indicated that 
it would not be permissible to undertake further development if 
the purpose was to obtain evidence against an appellant's claim. 
See Mariano v. Principi, 17 Vet. App. 305, 312 (2003).

Thus, for the reasons described above, the Board concludes that 
there is a reasonable doubt as to whether the Veteran's current 
bilateral hearing loss and tinnitus are causally or etiologically 
related to his period of service.  To the extent that there is 
any reasonable doubt, that doubt will be resolved in the 
Veteran's favor. 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  
Accordingly, the Board concludes that service connection for 
bilateral hearing loss and tinnitus is warranted.







ORDER

Subject to the provisions governing the award of monetary 
benefits, service connection for bilateral hearing loss is 
granted.

Subject to the provisions governing the award of monetary 
benefits, service connection for tinnitus is granted.



____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


